DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 27 January 2021.  Amendments to claim 8 is acknowledged and has been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
generating the marketing emails at an application programming interface (API) server, where the emails promote a product and/or service that have been generated based on certain input data, said API server being owned and/or controlled by a marketing firm; 
logging onto the API server through a computer owned and/or controlled by a sales company that sells the product and/or service and operating through a company server, said API server formatting the marketing emails to include information identifying the sales company; 
requesting that the marketing emails be sent from the API server to the computer; and 
sending the marketing emails from the computer to a potential or existing customer using the company server.  

	Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Independent claim(s) 10 and 14 recite/describe identical or nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step One of the analysis under the Mayo framework, claims 1-9 is/are drawn to methods (i.e., a process), claims 10-13 are drawn to methods (i.e., a process), claims 14-20 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of generating the marketing emails at an application programming interface (API) server, where the emails promote a product and/or service that have been generated based on certain input data, said API server being owned and/or controlled by a marketing firm; logging onto the API server through a computer owned and/or controlled by a sales company that sells the product and/or service and operating through a company server, said API server formatting the marketing emails to include information identifying the sales company; requesting that the marketing emails be sent from the API server to the computer; and sending the marketing emails from the computer to a potential or existing customer using the company server.  
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor, server, or computer to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as filed at least at paragraph [10] recites “system 10 includes a computer 12 that is owned and/or controlled by the company or other entity and is in communication with a company server 14 that is owned and used by that entity through any suitable network, where the company server 14 would be in communication with other company computers (not shown). The system 10 also includes an application programming interface (API) server 16 that is owned and/or controlled by the marketing firm, where the API server 16 is in communication with the computer 12 over any suitable network connection,” and written description paragraph [11] recites “API server 16 sends the emails to the computer 12 and the plug-in application will pull the emails into the email client on the computer 12, where they are automatically sent from the computer 12 to the potential customer or can be generated in an email window for the user to manually send to the potential customer as if they were generated on the company server.”  Thus the instant invention is determined to be directed to a judicial exception without significantly more than performing the steps of the invention with a generic computing system performing well known generic extra solution activities and processes, and as will does not improve another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-19, 11-23, and 15-20 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations detailing a variety of methods of requesting and sending marketing emails such as predetermined requests, at user request, and pushed emails.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-9, 11-13, and 15-20 do not add more to the abstract idea of independent Claims 1, 10 and 14 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmann et al. (20150121184).

Claims 1 and 14:	Steinmann discloses a method for generating and sending marketing emails, said method comprising: 
generating the marketing emails at an application programming interface (API) server, where the emails promote a product and/or service that have been generated based on certain input data ([2 “marketing campaigns such as email campaign,”]), said API server being owned and/or controlled by a marketing firm ([19 “e-document template is an email template used in generating emails for a marketing campaign,” 20 “there may also be one or more additional client devices external to the illustrated portion of environment 100 capable of interacting with the environment 100 via network,” 21 “elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, clients, networks, and locations other than those as shown. For example, one or more of the components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server,” 39 “components….may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client,”]);  Examiner Note:  The claim language, “said API server being owned and/or controlled by a marketing firm,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.  Examiner, under a broadest reasonable interpretation, interprets the network of interconnected servers, clients, and networks, to disclose the generation of emails and distribution of emails via a variety of interconnected computing devices including API based servers, and the ownership and control of individual servers to include ownership and control by a variety of entities.
logging onto the API server through a computer owned and/or controlled by a sales company that sells the product and/or service and operating through a company server, said API server formatting the marketing emails to include information identifying the sales company ([37 “19, 20, 21 “components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server 110 (e.g., either directly or indirectly via network 140). The client device 120 can access certain business applications built upon a similar, or common, on-demand platform,” 22 “user logs into the campaign management application from the client device 120, and creates a new marketing campaign for sending personalized emails to the members of an assigned target group. The creation of a new marketing campaign is part of a campaign definition phase in which an email template (an HTML email form) for generating the personalized emails is uploaded and assigned to the marketing campaign being created,”]);  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the creation and uploading of email marketing campaign information from an external device or computer  or server (i.e., organization/server where they are created), to disclose the creation or formatting of marketing emails for distribution to multiple computing devices from the API server.
requesting that the marketing emails be sent from the API server to the computer ([22-29, 39 “one or more software components. These components, and the functionality associated with each, may be used by client, server, distributed, or peer computer systems. These components may be written in a computer language corresponding to one or more programming languages such as, functional declarative, procedural, object-oriented, lower level languages and the like. They may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client….first and second computer systems can be configured in a server-client, peer-to-peer, or some other configuration,”]); Examiner Note:  Examiner, under a broadest reasonable interpretation, interprets the disclosures of Steinmann to disclose the sending and distributing of marketing emails from client computers as well as by a wide variety of connected devices via a variety of components and connections, which includes the sending of marketing emails from the server on which they are created to another system component for distribution. 
sending the marketing emails from the computer to a potential or existing customer using the company server ([17 “creating and running marketing campaigns across multiple channels, connecting with target customers, generating leads, etc. One of the marketing functions supported by SAP CRM module is Campaign Management to execute marketing campaign processes including design, execution, coordination, optimization, and monitoring. A marketing campaign would typically send a message to several hundreds of recipients,” 22 “sending personalized emails to the members of an assigned target group,”]).  

Claims 3, 13, and 16:	Steinmann discloses the method according to claim 1, and Steinmann further discloses wherein requesting that the marketing emails be sent from the API server to the computer occurs when a user of the computer requests the marketing emails from the API server ([21 “client device 120 may request certain data or data objects of a business application running on the web application server,” 22, 30 “receiving a request to preview a content of an e-document template such as an email template,” 35]).  

Claims 4 and 17:	Steinmann discloses the method according to claim 1, and Steinmann further discloses wherein the marketing emails are pushed from the API server to the computer ([16, 17, 19 “web application server 110 hosting a campaign management application, client device 120, a mail server 130 communicatively coupled to the mail server via network 140, and recipient devices,” 20]).  

Claims 5 and 18:	Steinmann discloses the method according to claim 1, and Steinmann further discloses wherein sending the marketing emails from the computer occurs automatically when the marketing emails are received by the computer from the API server ([17 “marketing campaign would typically send a message to several hundreds of recipients referred to as bulk messaging…bulk messaging is processed in batches referred to as batch processing. Batch processing is execution of series of programs or jobs on a processing unit without manual intervention,”]).  

Claims 6 and 19:	Steinmann discloses the method according to claim 1, and Steinmann further discloses wherein sending the marketing emails from the computer occurs manually when a user of the computer sends the marketing emails ([18 “prior sending out the email to thousands of recipients, a user may want to ensure that the content of the email is accurate and relevant to the current campaign. Accordingly, the user may request for a preview of the email template before sending the email template out as a personalized email,”]).  

Claim 7:	Steinmann discloses the method according to claim 1, and Steinmann further discloses wherein the API server retrieves the emails from a database that is owned and/or controlled by the marketing firm ([16-21, 42 “data source is an information resource. Data sources include sources of data that enable data storage and retrieval. Data sources may include databases, such as, relational, transactional, hierarchical, multi-dimensional (e.g., OLAP), object oriented databases,”]).  Examiner Note:  The claim language, “database that is owned and/or controlled by the marketing firm,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.

Claim 8:	Steinmann discloses the method according to claim 1, and Steinmann further discloses wherein logging onto the API server includes logging onto the API server by a user of the computer at the sales company ([19, 20, 22]).  

Claims 9 and 20:	Steinmann discloses the method according to claim 1, and Steinmann further discloses wherein logging onto the API server includes logging onto the API server using a website-based application ([19 “networked application or application interface can enable the client device 120 to access and interact with applications and modules in the web application server 110 using a common or similar platform,” 20, 22]).  

Claim 10:	Steinmann discloses a method for generating and sending emails, said method comprising: 
generating the emails at an application programming interface (API) server, said API server being owned and/or controlled by a first company ([19 “e-document template is an email template used in generating emails for a marketing campaign,” 20 “there may also be one or more additional client devices external to the illustrated portion of environment 100 capable of interacting with the environment 100 via network,” 21 “elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, clients, networks, and locations other than those as shown. For example, one or more of the components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server,” 39 “components….may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client,”]);  Examiner Note:  The claim language, “said API server being owned and/or controlled by a first company,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.  Examiner, under a broadest reasonable interpretation, interprets the network of interconnected servers, clients, and networks, to disclose the generation of emails and distribution of emails via a variety of interconnected computing devices including API based servers, and the ownership and control of individual servers to include ownership and control by a variety of entities.
logging onto the API server through a computer owned and/or controlled by a second company, said API server formatting the emails to include information identifying the second company ([37 “19, 20, 21 “components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server 110 (e.g., either directly or indirectly via network 140). The client device 120 can access certain business applications built upon a similar, or common, on-demand platform,” 22 “user logs into the campaign management application from the client device 120, and creates a new marketing campaign for sending personalized emails to the members of an assigned target group. The creation of a new marketing campaign is part of a campaign definition phase in which an email template (an HTML email form) for generating the personalized emails is uploaded and assigned to the marketing campaign being created,”]);  Examiner Note: The claim language, “computer owned and/or controlled by a second company,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.  Examiner, under a broadest reasonable interpretation, interprets the creation and uploading of email marketing campaign information from an external device or computer  or server (i.e., organization/server where they are created), to disclose the creation or formatting of marketing emails for distribution to multiple computing devices from the API server; 
requesting that the emails be sent from the API server to the computer ([22-29, 39 “one or more software components. These components, and the functionality associated with each, may be used by client, server, distributed, or peer computer systems. These components may be written in a computer language corresponding to one or more programming languages such as, functional declarative, procedural, object-oriented, lower level languages and the like. They may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client….first and second computer systems can be configured in a server-client, peer-to-peer, or some other configuration,”]); Examiner Note:  Examiner, under a broadest reasonable interpretation, interprets the disclosures of Steinmann to disclose the sending and distributing of marketing emails from client computers as well as by a wide variety of connected devices via a variety of components and connections, which includes the sending of marketing emails from the server on which they are created to another system component for distribution; and 
sending the emails from the computer to a third party ([17 “creating and running marketing campaigns across multiple channels, connecting with target customers, generating leads, etc. One of the marketing functions supported by SAP CRM module is Campaign Management to execute marketing campaign processes including design, execution, coordination, optimization, and monitoring. A marketing campaign would typically send a message to several hundreds of recipients,” 22 “sending personalized emails to the members of an assigned target group,”]). 

Claim 11:	Steinmann discloses the method according to claim 10, and Steinmann further discloses wherein the emails are marketing emails describing a certain product and/or service ([22]), the first company is a marketing firm ([19 “environment 100 includes a web application server 110 hosting a campaign management application, client device 120, a mail server 130 communicatively coupled to the mail server via network 140, and recipient devices,”]), the second company sells and/or provides the product and/or service ([20 “Several employees of that particular customer or business entity can be users of that client device and use the business applications provided by or available on this client device,”]), and the third party is an existing or potential customer of the product and/or service ([22 “assigned target group,”]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmann et al. (20150121184) in view of O’Brien et al. (20180219819).

Claims 2, 12, and 15:	Steinmann discloses the method according to claim 1, and Steinmann does not explicitly disclose, however O’Brien discloses wherein requesting that the marketing emails be sent from the API server to the computer automatically occurs at predetermined intervals ([50 “retry circuit 520 may be activated to determine a timing and count of retry attempts for a message that fails delivery, such as by virtue of being bounced by a spam filter or blacklist, being subject of a DNS message, receipt of a message indicating an invalid recipient address, or the like,” 62 “continue to do so until a resend stop criteria is met, such as the email being successfully sent, an email being successfully received, a resend timeout or count limit being reached,” 136 “Under control of the platform and MTA, a retry process may pause a different amount of time before resending based on the type of message delivery failure. For example, among many possible configurations, a DNS bounce (e.g., no DNS) may be retried in one minute, an IP reputation bounce may be retried in several minutes, and a throttling bounce may be retried in a few dozen minutes,”]).
Therefore it would be obvious for Steinmann wherein requesting that the marketing emails be sent from the API server to the computer automatically occurs at predetermined intervals as per the steps of O’Brien in order to send and deliver targeted marketing emails on a schedule and potentially more precisely deliver the targeted messages to consumers and thereby potentially increase consumer consumption or purchasing of items as a consequence of receiving optimally timed messages. 

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 27 January 2021, the Applicant's arguments with respect to claims 1-20 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 112(a)
Applicant’s arguments and amendments, see Remarks/Amendments, filed 27 January 2021, with respect to the rejection of Claim 8 under 25 USC 112(a) have been fully considered and are persuasive.  The rejection of Claim 8 under 25 USC 112(a) has been withdrawn. 
Claim Interpretation 35 USC 112(f)
	Examiner acknowledges Applicants acceptance of the validity of the interpretation of Claim 14 under 35 USC 112(f).
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the 101 rejection that the claimed invention is statutory (pages 6-13).  Applicant's arguments and remarks filed 27 January 2021 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	a.	Applicants argue that the independent claims 1, 10, and 14 are concrete physical items and are necessary to perform the claimed invention and thus the claims are not directed to an abstract idea.
	Examiner respectfully disagrees and replies that the physical nature of the computers and servers which perform the claimed invention is not in dispute, the Examiner is in agreement with the Applicant.  However, the instant claims are directed to the performance of a marketing and communication invention which is an abstract idea as explained above.  The guidelines employed in the analysis of the claimed invention under 35 USC 101 are explained above, given the determination that the claimed invention is interpreted to disclose an abstract idea.  While computing systems are used to perform the invention, such implementation of computing devices is determined to not include any improvement to a computing system or another technical field, and as well the instant claimed invention is not directed to a practical application.
	b.	Applicants dispute the Examiner’s finding that the instant invention is directed to an abstract idea related to certain methods of organizing human activity including commercial or legal interactions including advertising, marketing, or sales activities or behaviors, as well as business relations.  
Examiner replies that as explained above, the instant invention is directed toward the provision of marketing emails to potential or existing customers which the Examiner interprets the performance of commercial activities.  The claimed invention is thus an abstract idea for which computers are employed to send a particular communication type, emails, to potential or existing customers.  While emails are a particular type of communications which is employed to communicate electronically, such communications as claimed by the Applicant do not represent any improvement to the computing system employed to send the emails.  As an abstract idea, the use of emails is interpreted by the examiner to be a well known communications methodology which the instant invention does not improve upon.  Communications of marketing information by a wide variety of methods is well known and has been employed for many years, including prior to the advent of computing technology.
	c.	Applicants argue that the independent claims of the instant invention do not recite users, and therefore cannot properly be considered to be a method of organizing human activity.  
Examiner respectfully disagrees and replies that as explained above, the claims are directed to an abstract idea which is performed by computing systems to send marketing information to customers.  It is well known that the performance of steps by computing systems is directed by the instructions implemented by the computing systems, the instructions created by humans.  
	d.	Applicants argue that the instant invention is “clearly integrated into a practical application-a new technique for email sending which provides the desirable trait of the emails being sent from the sales company’s server rather than from a third-party marketing firm.”  
	Examiner respectfully disagrees and replies that the claimed invention of sending emails from a particular computing device defined by ownership or location of the computing device is interpreted by the Examiner to employ well known computing techniques to send emails between computing devices, and the ownership or location of the computing devices does not comprise any improvement to a computing system or the implementation of the claimed invention as a practical application.
	e.	Applicants argue that the courts have “moved well past the notion that there must be some sort of improvements to computer hardware in order to overcome the notion of abstractness,” and cite to court decisions including Enfish v. Microsoft Corp., 2015-1244 (Fed. Cir. May 12, 2016), and McRo, Inc. v Bandai Namco Games America, Inc. et al., (Fed. Cir. Sept 13, 2016).
	Examiner respectfully disagrees and replies first that the Enfish decision determined the claims were eligible under 35 USC 101 because the claimed invention improved computing technology as quoted, “we find that the claims at issue in this appeal are not directed to an abstract idea within the meaning of Alice.  Rather, they are directed to a specific improvement to the way computers operate, embodied in the self-referential table.” (see page 12).  Examiner has considered Applicant’s contention that the instant invention improves computing technology, however, consideration of the instant claims and written description results in the conclusion that a similar improvement is not a consequence of the instant invention.  The transference and sending of emails between servers is not a technological improvement to a computing system or a database management system, and the Examiner in view of Applicants reference to Enfish, continues to maintain the instant claims are directed an abstract idea without significantly more.
	Next, with respect to McRO, the Examiner relies upon USPTO guidance issued 2 November 2016, as quoted “The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.”  The inventive concepts of McRO improved the operation of computing systems with respect to the construction and presentation of more realistic human related animations, and therefore constituted an improvement to methods of computing functionality.  In the instant case, however, the Examiner continues to maintain that the transference and sending of emails between different servers is not an improvement to a computing system as determined with respect to the improvements found for Enfish. 
	f.	Applicants argue that, similar to the guidelines issued in the 2019 PEG, Example 37, the instant invention, which “recite a specific manner of generating and sending emails having an origination trait which provides a specific improvement over prior systems,” is eligible under 35 USC 101.
	Examiner respectfully disagrees and replies that Example 37 claims a specific method of collecting user data from interactions with a computing system and then using the interaction data to compute and implement a particular display position for a graphical interface display generated icon.  Unlike Example 37, the instant invention generates and sends emails between computing servers in a technologically standard manner, that is, the Examiner has not identified, as explained above, any improvements to the sending and collection of email related information, the imposition or generation of information in accordance with interactions or similar processes.  Thus the rejection of all claims under 35 USC 101 is maintained.
	g.	Applicants argue that the claims include an inventive concept amounting to significantly more, “specifically the technique for routing emails in a way that makes them more likely to be acted upon by the email recipients.”
	Examiner respectfully disagrees and replies that it may well be the case that the instant invention could result in emails presented to recipients which might be more likely to be acted upon, however, such an improvement is not considered by the Examiner to be a technical improvement, rather, an improvement in customer satisfaction is the well known goal of marketing efforts.  Such an improvement as a result of the instant invention does not constitute an improvement to a computing information processing or delivery system.
h.	Applicants argue the Examiner has not made a determination of patentable eligibility of the instant claims based upon a factual determination and instead has made conclusions not based upon any factual analysis.
Examiner respectfully disagrees and replies that the analysis of the instant invention with respect to patent eligibility under 35 USC 101 has been carried out in accordance with respect to all disclosures of the claims and written description as well as current office guidelines and practices.  The Examiner has evaluated each and every element of the claimed invention with respect to the 2019 PEG and the Applicant’s inventive claims, including any elements of the written description which may assist in eligibility under 35 USC 101, and the analysis has resulted in a factual based determination that the instant invention does not constitute significantly more than the claimed abstract idea.
Claim Rejections - 35 USC § 102
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 
Applicants argue that the citations of Steinmann do not disclose the invention as claimed because “Applicant’s claimed method and system include sending marketing emails from the organization/server where they are created (at a marketing firm) to a client computer, then sending the emails from the client computer to the customers.”
Examiner respectfully disagrees and replies that Steinmann as cited to above, discloses the interactions of a client-server system which includes the use of application programming interfaces and a variety of interconnectivities to enable users to upload previously developed marketing information to the system as disclosed by Steinmann, and further distributing marketing emails from the server system to customers or third parties.  As well, Steinmann discloses the formation and creation of marketing emails including a variety of information including name and subject of the communication and thus sending a marketing communication from a computer system to a consumer or third party.  Thus the rejection of all pending claims is under 35 USC 102(a)(1) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Kassemi et al. (20140297537)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682